ON MOTION ROE REHEARING.
Russell, C. J.
The petition in this case was held subject to general demurrer, because it appeared that the plaintiffs were barred by laches, and this applied to every attack made upon the validity of the assessments. It is insisted in the motion for rehearing that the plaintiffs could not be held barred, because they, or a large number of them, on the levies of fi. fas. filed affidavits of illegality based upon the assessments, and the present suit was instituted in part to consolidate the several cases made by the levies and the affidavits of illegality, and thus avoid a multiplicity of suits. This contention can not be sustained, for the reason that the petition fails to show what grounds of illegality were urged in any one of the affidavits of illegality, and hence it does not appear that any valid cause of complaint was alleged. The petition was not a suit to consolidate a number of cases at law, the grounds of which were ip. any manner disclosed; but every attack made upon the assessments in this equitable suit was urged as an independent ground, as fully and to the same extent as if no other proceeding had been instituted. The whole purpose of the petition, filed as an independent matter, was to enjoin the assessments from beginning to end, regardless of anything that may have been set up in the affidavits of illegality,- the grounds of complaint being set forth with meticulous specification and without any word of reference to the previous litigation, except a general averment as to the pendency of a number of affidavits of illegality, with a prayer that such proceedings at law be consolidated and the whole controversy determined by the court of equity. As stated above, it does not appear *165that any ground of attack in the equitable petition was contained in any one of the many affidavits'of illegality. Nor does it appear from the -petition upon what any one of the affidavits was based. A petition which seeks to consolidate actions at law ought to show what issues were made in these actions, and to demonstrate that some valid ground of complaint was contained therein, and also that at least some of the same questions were presented to the court in the equitable petition. A petition seeking consolidation of a number of cases for the purpose of adjudicating the issues raised in the original actions should show by its allegations what were the issues raised therein, and should not be filed as a mere substitution for the actions at law. The petition in this case was clearly brought as a substitution for the affidavits of illegality, the grounds of which were not in a single instance disclosed or even suggested; and in such case the pendency of the actions at law does not affect the issue of laches.
After a careful review of the several grounds presented by the motion for a rehearing, the court finds that the nature of the claim presented by one of the plaintiffs, _ Mrs. Alice Hfendrickson, was overlooked in our prior investigation of the case, in the mass of questions presented by 116 other plaintiffs in error. In our consideration of the motion for rehearing it appears that the ground with relation to this plaintiff is meritorious, but it is' not of such character as to require a reversal of the judgment. The point overlooked was that the claim asserted was of a year’s support which had been allotted to the widow of one of the abutting-property owners against whom an assessment had been made. We are of the opinion that under the Civil Code (1910), § 4041, a year’s support is superior to all liens for taxes, and that the widow would be entitled to her year’s support. ■ But it is not necessary at this time to make any reference to that feature of the case, further than to say that nothing in our opinion can or will be held to deprive her from proceeding to enforce her rights in the year’s support which, according to the allegations of her amendment, has already been set apart to her. This claim was asserted only by intervention; and since the petition did not state a cause of action in favor of the original plaintiffs, the dismissal of the case was not error as to this intervenor. Atlanta & Carolina Ry. Co. v. Carolina Portland Cement Co., 140 Ca. 650 (2) (79 S. E. 555); Smith v. Manning, 155 Ga. 209 (4) (116 S. E. 813).

*166
Rehearing denied.

All the Justices concur except Gilbert, J., disqualified.